WHEELER, J,
The motion to dismiss appears to have been rightly sustained, if for no other reason, because the writ liad issued without any bond, as required by the order awarding it. But it ivas rightly sustained for the further reason that the petition does not allege and show sufficient matter to entitle tho party to the remedy and relief sought. It shows no cause why he did not appear before the justice and there contest the plaintiff’s demand. It is not pretended that any error or illegality was committed by the justice, or that lie did not decide righliy upon the case as presented to him. The justice-appeal’s to liave been wholly uninformed as to any defense which this party may liave had. and the judgment of which he complains appears to have been the result of his own voluntary negligence. It cannot surely be permitted to *43a party to stand by ancl silently permit judgment to go against him, and then, after neglecting the ordinary remedies provided by the law, to malee his own. laches a ground of relief.
Note 18.—Mays v. Lewis, ante, 1.
The petitioner alleges that he appealed from the judgment of the justice, and that his appeal was dismissed in the District Court for the want of a sufficient bond. But he assigns no reason nor excuse whatever for not having given a sufficient bond; nor does he show any offer to supply the omission. It does not appear that ho either took or endeavored to take any appropriate measures for effectually prosecuting his appeal. And to authorize the awarding of a writ of certiorari, it is conceived, the party applying must show some good reason why he did not effectually prosecute an appeal. (Mays v. Lewis, ante, 1.) This"tlie plaintiff in error'has failed to do; and we are of opinion there is no error in the judgment dismissing- his petition and the proceedings thereon, and that it be affirmed.
Judgment affirmed.